     Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 1 of 12 PAGEID #: 153




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                                 :
                                                              :
                  Plaintiff,                                  :    Case No. 3:17-cr-00189
                                                              :
          v.                                                  :
                                                              :    Judge Thomas M. Rose
    LEROY GREEN,                                              :
                                                              :
                  Defendant.                                  :

______________________________________________________________________________

          ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
                     COMPASSIONATE RELEASE (DOC. 33)
______________________________________________________________________________

         This case is before the Court on the Motion for Compassionate Release [or] Reduction in

Sentence [Pursuant to] 18 U.S.C. § 3582(c)(1)(A) (Doc. 33) (the “Motion”), filed by Leroy Green

(“Green”). Green is currently incarcerated at McCreary USP [United States Penitentiary] in

Kentucky. He asks the Court for compassionate release or a reduction in his term of imprisonment

because his asserted medical ailments make him more vulnerable to the disease COVID-19.

Green’s appointed attorney filed a supplemental memorandum in support of the Motion (the

“Supplement”). (Doc. 37.) The United States (the “Government”) filed a Response to the Motion

(Doc. 38) (the “Response”), in which the Government opposes the Motion. Green did not file a

reply brief in support of the Motion, and the time to do so has now passed. (See 02/04/2021

Notation Order.) The matter is ripe for review.1 For the reasons discussed below, the Court


1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2]
the lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.”
18 U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-
34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner
may take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all

                                                          1
   Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 2 of 12 PAGEID #: 154




DENIES Green’s Motion.

    I.       BACKGROUND

         On November 14, 2017, the Government filed a single-count Indictment against Green in

this case, charging him with attempted armed bank robbery, in violation of 18 U.S.C. §§ 2113(a)

and (d). (Doc. 13.) On July 23, 2018, pursuant to a plea agreement, Green pleaded guilty to the

offense in the Indictment. (See Docs. 24 and 27.) The Statement of Facts attached to the Plea

Agreement, signed by Green and his attorney, states:

         On or about October 30, 2017, in the Southern District of Ohio, defendant LEROY
         GREEN (“GREEN”), by force and violence and by intimidation, attempted to take
         from the person and presence of Key Bank, N.A. employees, in [sic] United States
         currency belonging to and in the care, custody, control, management and possession
         of Key Bank, N.A., 10 W. Second Street, Dayton, Ohio. In carrying out this
         attempted bank robbery, GREEN pointed and brandished a knife at the victim
         tellers demanding “his money.” At the time of the bank robbery, the deposits of
         the Key Bank, N.A. were fully insured by the Federal Deposit Insurance
         Corporation.

(Doc. 27 at PAGEID # 103 (incorporating edits agreed to by the parties).)

         The Final Presentence Investigation Report (“PSI”) regarding Green provided additional

information about the circumstances of the offense, and it identified approximately ten prior adult

criminal convictions and some other minor convictions. (PSI ¶¶ 14, 40-51.) The offense involved

a dangerous weapon: a large kitchen knife. (Id. at ¶ 14, 23; Doc. 27 at PAGEID # 103.) Green’s

extensive criminal history, which spans decades, includes separate convictions for burglary, an


administrative rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners
who seek compassionate release have the option to take their claim to federal court within 30 days, no matter the
appeals available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, 978
F.3d 1000, 1004 (6th Cir. 2020) (“defendants now may bring reduction-of-sentence motions on their own once they
exhaust any administrative remedies or wait 30 days from the date they request relief from the Bureau of Prisons”).
Here, Green sent the Warden a request, which the Warden denied on or about August 31, 2020. (Doc. 33 at
PAGEID # 130; see also Doc. 38 at PAGEID # 145.) Regardless, the Government does not contest exhaustion, so
the Court proceeds with the understanding that Green could move for compassionate release on his own behalf.
Additionally, the Court notes that it previously denied a similar motion filed by Green because he simply sought a
change to the place where his sentence would be served, from McCreary USP to his home. (See Doc. 32.) As
explained in that Order, the Court lacked authority to grant Green’s request; it is the BOP that has the authority to
determine the place of a defendant’s confinement, not the courts. (Id. (citing authority).)

                                                           2
   Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 3 of 12 PAGEID #: 155




aggravated robbery that involved Green using a knife to threaten the victim while demanding

money, a robbery where Green attempted to rob a bank while indicating he had a gun, and another

robbery where Green succeeded in robbing a bank while indicating that he had a gun. (Id.)

Additionally, the PSI indicated that Green has a history of incurring new charges while on

supervision. (Id. at ¶ 48.) The PSI also indicated that Green accepted responsibility for his actions.

(Id. at ¶ 32.)

          This Court imposed a 77-month term of incarceration, five years of supervised release with

special conditions, and a $100 special assessment. (Docs. 28 and 29.) Green is currently 56 years

old and has an anticipated release date of May 15, 2023. See https://www.bop.gov/inmateloc.

    II.      ANALYSIS

          A. Legal Standards

          A district court has limited authority to modify a sentence. United States v. Ruffin, 978

F.3d 1000, 1003 (6th Cir. 2020) (“[s]ince the Sentencing Reform Act of 1984, federal law has

generally prohibited a district court from modifying a term of imprisonment once it has been

imposed”) (alterations adopted) (internal quotation marks omitted). “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides, in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of imprisonment), after
          considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
          they are applicable, if it finds that extraordinary and compelling reasons warrant
          such a reduction … and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.


                                                  3
    Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 4 of 12 PAGEID #: 156




18 U.S.C. § 3582(c)(1)(A)(i).2

         The decision to reduce a term of imprisonment pursuant to Section 3582(c)(1)(A) involves

a three-step test, based on three substantive requirements. United States v. Jones, 980 F.3d 1098,

1106-08 (6th Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). At step one, a court must find that

extraordinary and compelling reasons warrant a sentence reduction.3 Jones, 980 F.3d at 1107-08.

At step two, a court must find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission. Id. at 1108. At step three, a court must consider any

applicable Section 3553(a) factors and, in its discretion, find that the reduction authorized by steps

one and two is warranted in whole or in part under the particular circumstances of the case. Id. A

court may deny a compassionate release motion when any of the three substantive requirements is

lacking and need not address the others. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

However, a court cannot grant such a motion unless the court addresses “all three steps.” Id.

         Regarding the first step, “Section 3582(c)(1)(A) does not define ‘extraordinary and

compelling reasons.’” Ruffin, 978 F.3d at 1004. Congress instructed that “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C. §

994(t). But apart from this instruction, “Congress delegated to the Sentencing Commission the

responsibility of describing what should be considered extraordinary and compelling reasons for

sentencing reduction, including the criteria to be applied and a list of specific examples by

promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A).” Jones, 980 F.3d at 1108-09 (alterations adopted) (internal quotation marks

omitted). The Sentencing Commission’s policy statement regarding compassionate release under


2
  Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the
defendant’s age and years in prison.” Ruffin, 978 F.3d at 1003.
3
  “Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).” Jones, 980 F.3d at 1108
n. 12.

                                                          4
    Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 5 of 12 PAGEID #: 157




Section 3582(c)(1)(A) resides in § 1B1.13 of the United States Sentencing Commission Guidelines

Manual. Id. at 1109; U.S.S.G. § 1B1.13 (“Reduction in Term of Imprisonment Under 18 U.S.C.

§ 3582(c)(1)(A) (Policy Statement)”). However, “the Commission has not updated § 1B1.13 since

the First Step Act’s passage in December 2018.” Jones, 980 F.3d at 1109. Therefore, and for

reasons more fully explained in Jones, the Sixth Circuit held that—until the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act—district courts “have full discretion to

define ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13” in cases

where an incarcerated person files a motion for compassionate release.4 Id. at 1109-11 (“[u]ntil

the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion”).

         Regarding the second step, again, the Sentencing Commission’s policy statement regarding

compassionate release under 18 U.S.C. § 3582(c)(1)(A) resides in U.S.S.G. § 1B1.13. Jones, 980

F.3d at 1109. However, the Sixth Circuit held in Jones that “the passage of the First Step Act

rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for

compassionate release.” Id.; see also Elias, 984 F.3d at 518 (“§ 1B1.13 is not applicable to inmate-

filed compassionate-release motions”). Thus, U.S.S.G. § 1B1.13 currently is not an “applicable

policy statement[] issued by the Sentencing Commission” in such cases.                                 18 U.S.C. §



4
  In Elias, while not mandating that future courts apply the two-part test used by the district court in that case, the
Sixth Circuit held that the district court did not abuse its discretion in applying a “two-part test for deciding when
the concern of contracting COVID-19 becomes an extraordinary and compelling reason for compassionate release:
(1) when the defendant is at high risk of having complications from COVID-19 and (2) the prison where the
defendant is held has a severe COVID-19 outbreak.” Elias, 984 F.3d at 520-21 (the district court did not abuse its
discretion in relying on that two-part test; the district court properly considered the Centers for Disease Control and
Prevention (CDC) guidance in effect at the time, a scientific journal, and information from the BOP concerning the
number of reported COVID-19 cases at the prison). Additionally, the Sixth Circuit held that a district court may
deny a motion for compassionate release if the defendant does not provide any records in the motion to support his
or her claimed medical ailment(s). Id.

                                                           5
  Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 6 of 12 PAGEID #: 158




3582(c)(1)(A); Jones, 980 F.3d at 1101, 1109. So now, “where incarcerated persons file motions

for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry,” at

least until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act. Jones, 980

F.3d at 1111.

       Regarding the third step, “[d]istrict courts should consider all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 980 F.3d at 1114. The factors set forth

in Section 3553(a) “consider such things as the characteristics of the defendant, the nature of the

offense, and various penological goals, such as the need to promote respect for law and to protect

the public.” Ruffin, 978 F.3d at 1005. More specifically, 18 U.S.C. § 3553(a) states:

       (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes
       set forth in paragraph (2) of this subsection. The court, in determining the
       particular sentence to be imposed, shall consider--

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most effective
                manner;

           (3) the kinds of sentences available;

           (4) the kinds of sentence and the sentencing range established for--

                (A) the applicable category of offense committed by the applicable
                category of defendant as set forth in the guidelines--

                   (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                   of title 28, United States Code, subject to any amendments made to

                                                   6
  Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 7 of 12 PAGEID #: 159




                  such guidelines by act of Congress (regardless of whether such
                  amendments have yet to be incorporated by the Sentencing
                  Commission into amendments issued under section 994(p) of title 28);
                  and

                  (ii) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)],
                  are in effect on the date the defendant is sentenced; or

               (B) in the case of a violation of probation or supervised release, the
               applicable guidelines or policy statements issued by the Sentencing
               Commission pursuant to section 994(a)(3) of title 28, United States Code,
               taking into account any amendments made to such guidelines or policy
               statements by act of Congress (regardless of whether such amendments
               have yet to be incorporated by the Sentencing Commission into
               amendments issued under section 994(p) of title 28);

           (5) any pertinent policy statement--

               (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
               title 28, United States Code, subject to any amendments made to such
               policy statement by act of Congress (regardless of whether such
               amendments have yet to be incorporated by the Sentencing Commission
               into amendments issued under section 994(p) of title 28); and

               (B) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)], is in
               effect on the date the defendant is sentenced[;]

           (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Among the variety of items that courts have considered in this step are

conditions at the place of incarceration, the defendant’s health issues, whether the defendant is

receiving medical treatment for his or her health issues, the defendant’s behavior in prison, the

type of offense(s) for which the defendant was convicted, whether the defendant had prior criminal

convictions (and, if so, how many and the seriousness of such crimes), whether the defendant had

prior juvenile convictions, whether the defendant previously complied with any presentence or

post-incarceration conditions, the amount of the sentence that the defendant has served to date,

whether the court varied downward from the guidelines range when imposing the sentence,


                                                  7
   Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 8 of 12 PAGEID #: 160




whether the defendant has had a drug addiction, the defendant’s successful participation in

substance abuse programming or other rehabilitation efforts while incarcerated, the defendant’s

successful participation in educational or vocational training while incarcerated, and whether the

defendant took responsibility for his or her actions. Jones, 980 F.3d at 1115; Ruffin, 978 F.3d at

1008-09. Of course, not all of these items will be applicable or relevant (or known to the court) in

all cases, and other items may be applicable or relevant. Id.; see also 18 U.S.C. § 3582(c)(1)(A)(i)

(a court should consider “the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they

are applicable”).

       Finally, “Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the compassionate

release decision is discretionary, not mandatory.” Jones, 980 F.3d at 1106; see also 18 U.S.C. §

3582(c)(1)(A)(i) (stating that a court “may” reduce the term of imprisonment); Ruffin, 978 F.3d at

1005 (a “district court has substantial discretion” in deciding whether to reduce a term of

imprisonment pursuant to Section 3582(c)(1)(A)); Elias, 984 F.3d at 518 (a district court may

reduce the term of imprisonment if all three of the substantive requirements are met, “but need not

do so”).

       B. Application

       Green asks the Court for compassionate release or a reduction in his sentence (or both),

pursuant to Section 3582(c)(1)(A). (Doc. 33.) Green argues that “glacuma [sic], high blood

pressure, prostrate [sic] cancer, and [a] hernia, and [his] age (55 years old) … all causes [him]

heightened vulnerability due to COVID-19.” (Id. at PAGEID # 123.) He also argues that he

qualifies as “a ‘new law’ elderly inmate, an elderly inmate with medical conditions, or an ‘other

elderly inmate.’” (Id. at PAGEID # 127.) Additionally, Green asserts that USP McCreary has

been on lockdown since March 15, 2020, “[a]fter the one year lockdown there are eight COVID

cases in [his] unit,” he has cancer and is receiving chemotherapy, and that, despite the lockdown,
                                                  8
   Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 9 of 12 PAGEID #: 161




“there is still a high number of Covid cases.” (Doc. 37.) Among other things, Green also says that

he has completed drug abuse education courses, completed “the release preparation program,” and

has a clear record of “conduct, without any dissiplanary [sic] infractions as of 9-17-2019 (only one

minor infraction).” (Doc. 33 at PAGEID # 126.)

       In response, the Government argues that the Motion fails on its merits. (See Doc. 38.) The

Government says that the Bureau of Prisons (“BOP”) has taken steps to protect inmates during the

COVID-19 pandemic, Green did not provide the Court with any evidence to substantiate his

purported medical ailments or their severity, and that, in light of the nature and circumstances of

his crime of conviction and his long history of engaging in similar violent crimes, the Section

3553(a) factors weigh against granting the Motion. (Id.)

       The Court denies Green’s Motion for two independent reasons. First, regarding step one,

Green failed to provide the Court with any medical records or other evidentiary support for his

asserted medical conditions. (See Docs. 33 and 37.) A district court may deny a motion for

compassionate release if the movant fails to provide any records in the motion to support his or

her claimed medical ailment(s) that form the basis for arguing “extraordinary and compelling

reasons” warrant a reduction in the term of imprisonment. Elias, 984 F.3d at 520-21 (because

movant “did not provide any records in her motion to support that she had hypertension[,] [t]he

district court could have denied [the] motion for compassionate release on th[at] basis”); United

States v. Tomes, No. 20-6056, 2021 U.S. Dist. LEXIS 6773, 2021 WL 868555, at *4 (6th Cir. Mar.

9, 2021) (explaining that, although the defendant said in his compassionate release motion that he

has chronic asthma (which increases the risk of serious illness from COVID-19), the district court

could have denied the motion because he did not provide any records in his motion to support that

he has chronic asthma). Here, although Green attached to his Motion a “Response to Inmate



                                                 9
  Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 10 of 12 PAGEID #: 162




Request to Staff,” an “Inmate Education Data Transcript,” and a “Summary Reentry Plan –

Progress Report,” none of those documents even mention any of the asserted medical ailments.

The Court finds that Green’s age, lack of supported medical conditions, and asserted conditions at

McCreary USP (which are similarly unsupported by any records or citation), are insufficient to

demonstrate an “extraordinary and compelling” reason that would warrant a reduction in his term

of imprisonment, even during the current COVID-19 pandemic.

       Second, even if Green had provided the Court with evidentiary support for his asserted

medical ailments, the Court separately finds that Green’s requested relief should be denied at the

third step in the analysis: consideration of any applicable Section 3553(a) factors and

determination of whether, in the Court’s discretion, the reduction is warranted in whole or in part

under the particular circumstances of this case. Elias, 984 F.3d at 519; Jones, 980 F.3d at 1108;

18 U.S.C. § 3582(c)(1)(A)(i); see also Ruffin, 978 F.3d at 1005 (“[e]ven if [the first two

requirements] are met, … a district court may still deny relief if it finds that the applicable §

3553(a) factors do not justify it”) (internal quotation marks omitted).

       The Court has considered the Section 3553(a) factors to the extent that they are applicable.

18 U.S.C. § 3582(c)(1)(A)(i). This includes that the Court considered Green’s history and

characteristics, such as his behavior in prison, rehabilitation efforts, and acceptance of

responsibility for his actions. See 18 U.S.C. § 3553(a)(1). And, for the analysis of the third step,

the Court will assume the truth of Green’s assertions regarding medical ailments and challenging

conditions at McCreary USP during the current COVID-19 pandemic. See 18 U.S.C. § 3553(a)(1),

(a)(2)(B), (a)(2)(D).

       Yet, the “nature and circumstances of the offense” do not favor early release. See 18 U.S.C.

§ 3553(a)(1). As shown above, the offense for which Green is currently incarcerated involved use



                                                 10
  Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 11 of 12 PAGEID #: 163




of a dangerous weapon in attempting to commit a bank robbery. (Doc. 27 at PAGEID # 27; PSR

at ¶¶ 14 and 23.) It was a serious crime. Additionally, Green has an extensive criminal history,

and the offense for which he is currently incarcerated was similar to multiple separate crimes for

which he was previously incarcerated. (Id.; PSR at ¶¶ 47, 48, 49.) Plus, Green has a history of

violating conditions of supervision. (PSR at ¶ 48.) All of this greatly concerns the Court. See 18

U.S.C. §3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C), (a)(6). The Court finds that the need for the

sentence imposed to reflect the seriousness of the offense, promote respect for the law, provide

just punishment, afford adequate deterrence to criminal conduct, and protect the public from

further crimes of the defendant do not favor early release. See 18 U.S.C. § 3553(a)(2)(A)-(C).

Furthermore, Green still has a substantial amount of his sentence remaining. See 18 U.S.C. §

3553(a)(2)(A), (a)(2)(B), (a)(6); Ruffin, 978 F.3d at 1008 (considering the amount of the sentence

that the petitioner had served); United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020)

(“the need to provide just punishment, the need to reflect the seriousness of the offense, and the

need to promote respect for the law permit the court to consider the amount of time served in

determining whether a sentence modification is appropriate”). Releasing Green with so much time

remaining on his sentence “minimizes both the impact of [his] crime and seriousness of [his]

offense.” United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

       Having considered the factors set forth in Section 3553(a) to the extent that they are

applicable, the Court finds that the requested reduction in the term of imprisonment is not

warranted. Thus, the Court finds that consideration of the applicable Section 3553(a) factors calls

for denial of the Motion. Jones, 980 F.3d at 1102 (affirming decision to deny motion for

compassionate release where “the district court found for the sake of argument that an

extraordinary and compelling circumstance existed in [defendant’s] case but that the § 3553(a)



                                                11
  Case: 3:17-cr-00189-TMR Doc #: 39 Filed: 03/17/21 Page: 12 of 12 PAGEID #: 164




factors counseled against granting compassionate release”); United States v. Pawlowski, 967 F.3d

327, 330 (3d Cir. 2020) (affirming denial of a compassionate release motion where “the District

Court reasonably concluded that several of the § 3553(a) factors—including … the need to reflect

the seriousness of the offense, promote respect for the law, and afford adequate deterrence—

counsel against compassionate release …”).

   III.      CONCLUSION

          Although the Court commends Green’s apparent efforts to better himself while

incarcerated (see, e.g., Doc. 33 at PAGEID # 126) and is sympathetic to his arguments about the

fear of contracting COVID-19, the circumstances here do not warrant a reduction in the term of

imprisonment pursuant to Section 3582(c)(1)(A). For the reasons stated above, the Court DENIES

the Motion for Compassionate Release [or] Reduction in Sentence [Pursuant to] 18 U.S.C. §

3582(c)(1)(A) (Doc. 33).

          DONE and ORDERED in Dayton, Ohio, this Wednesday, March 17, 2021.

                                                                s/Thomas M. Rose
                                                        ________________________________
                                                                THOMAS M. ROSE
                                                        UNITED STATES DISTRICT JUDGE




                                              12
